Case 2:19-cv-00050-RWS-RSP Document 208 Filed 06/17/21 Page 1 of 3 PageID #: 5726



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

    BOOKER T. HUFFMAN,                              :
                                                    :
                                  Plaintiff,        :
                                                    :
                         V.                         :    Civil Action No. 2:19-cv-00050-RWS-RSP
                                                    :
    ACTIVISION PUBLISHING, INC.,                    :
    ACTIVISION BLIZZARD, INC., and                  :
    MAJOR LEAGUE GAMING CORP.,                      :
                                                    :
                                Defendants.


                           PLAINTIFF’S FINAL TRIAL WITNESS LIST

         Plaintiff, BOOKER T. HUFFMAN, pursuant to the Court’s Docket Control Order entered

  in this case, and files this Final Trial Witness List for identification and categorization of trial

  witnesses.

         At this time, Plaintiff identifies the following witnesses for trial:


                                                                                         MAY, BUT
                                                                  WILL           MAY
                                                                  CALL           CALL    PROBABLY
           WITNESS, employer, topic of testimony                                         WILL NOT
                                                                                         CALL
    1.    Robert Booker Tio Huffman, Creation of G.I. Bro             X
          comic books, artwork
    2.    Sharmell Huffman, Creation of G.I. Bro comic                X
          books, artwork
    3.    Travis Huffman, Creation of G.I. Bro comic                  X
          books, artwork
    4.    Heath D. West, Creation of G.I. Bro comic books             X

                                                                  By Depo
    5.    Patrick M. Yarbrough, Creation of G.I. Bro comic           X
          books
                                                                  By Depo


                                                Page 1 of 3
Case 2:19-cv-00050-RWS-RSP Document 208 Filed 06/17/21 Page 2 of 3 PageID #: 5727




                                                                           MAY, BUT
                                                          WILL      MAY
                                                          CALL      CALL   PROBABLY
         WITNESS, employer, topic of testimony                             WILL NOT
                                                                           CALL
    6.   W. Marc Schwartz, Defendants’ gross revenues                 X
         and rebuttal of Defendants’ claimed expenses

   7.    Daniel Bunting, Defendants’ copying                X

                                                          By Depo
   8.    Carolyn Wang, Defendants’ copying, revenues        X
         and marketing
                                                          By Depo
   9.    Murad Ainuddin, Defendants’ copying                X

                                                          By Depo
   10.   Alan Hunter, Defendants’ copying                   X

                                                          By Depo




                                            Page 2 of 3
Case 2:19-cv-00050-RWS-RSP Document 208 Filed 06/17/21 Page 3 of 3 PageID #: 5728




                                                     Respectfully submitted,

                                                     /s/ T. Micah Dortch
                                                     Patrick Zummo
                                                     State Bar No. 22293450
                                                     LAW OFFICES OF PATRICK ZUMMO
                                                     Two Houston Center
                                                     909 Fannin, Suite 3500
                                                     Houston, Texas 77010
                                                     (713) 651-0590 (Telephone)
                                                     (713) 651-0597 (Facsimile)
                                                     pzummo@zoomlaw.com

                                                     Timothy Micah Dortch
                                                     State Bar No. 24044981
                                                     POTTS LAW FIRM, LLP
                                                     2911 Turtle Creek Blvd, Suite 1000
                                                     Dallas, Texas 75219
                                                     (214) 396-9427 (Telephone)
                                                     (469) 217-8296 (Facsimile)
                                                     mdortch@potts-law.com

                                                     Christopher D. Lindstrom
                                                     State Bar No. 24032671
                                                     POTTS LAW FIRM, LLP
                                                     3737 Buffalo Speedway, Suite 1900
                                                     Houston, Texas 77098
                                                     (713) 963-8881 (Telephone)
                                                     (713) 583-5388 (Facsimile)
                                                     clindstrom@potts-law.com
                                                     Attorneys for Plaintiff
                                                     Booker T. Huffman

                                CERTIFICATE OF SERVICE

         I hereby certify that counsel of record who are deemed to have consented to electronic

  service are being served on June 17, 2021, with a copy of this document via the Court’s CM/ECF

  system per Local Rule CV-5(a)(3).



                                                     /s/T. Micah Dortch
                                                     T. MICAH DORTCH



                                            Page 3 of 3
